Citation Nr: 1001400	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a bilateral foot 
disability. 

5.  Entitlement to an effective date prior to September 22, 
2005, for the grant of service connection for tinnitus. 

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for nerve damage to the right side of the jaw, loss of 
feeling and numbness of the right side of the face, scarring 
of the lower right face and neck, aggravation of poor 
eyesight and hearing, removal of nerve in the right lower 
extremity, scarring of the right calf and back, loss of 
feeling in the right foot and heel, infection, mistreatment, 
loss of weight, partial loss of taste and smell, and pain and 
suffering, claimed to be as a result of oral surgery 
performed in June 1980 at a VA medical facility. 

8.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2003, 
February 2005, November 2005, and March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefits 
currently sought on appeal.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Waco in April 2008 to 
present testimony on the issues on appeal.  In May 2008, he 
submitted additional evidence, with a waiver of RO 
jurisdiction over that evidence.

The issues pertaining to an increased rating for hearing 
loss; service connection for an acquired psychiatric 
disability, hypertension, a bilateral foot disability, and 
hepatitis C; compensation pursuant to 38 U.S.C.A. § 1151; and 
a total rating based on individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office for handling.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for 
schizophrenia, depression, and PTSD was denied in May 1998.  
He did not appeal that decision.

2.  Evidence submitted since May 1998 relates to 
unestablished facts necessary to substantiate the claim, 
particularly that of current diagnoses and a possible nexus 
to service, and therefore raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran testified in a hearing at the agency of 
original jurisdiction on March 26, 2004, that he was 
experiencing tinnitus, after which he was afforded a series 
of VA examinations, which ultimately led to a positive nexus 
opinion in September 2005 and the grant of service connection 
for this condition.  

4.  There was no communication by the Veteran or a duly 
appointed representative prior to March 2004 indicating an 
intent to apply for service connection for tinnitus.

CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1997).

2.  New and material evidence has been submitted regarding 
the Veteran's claim of entitlement to service connection for 
a psychiatric disability; therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The criteria for an effective date of March 26, 2004, and 
no earlier, for the grant of service connection for tinnitus 
have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The agency of original jurisdiction (AOJ) has a duty to 
notify and assist the Veteran pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.  Referable to the new and 
material evidence issue, the Board notes that the evidence 
supports a grant of this portion of the claim, as new and 
material evidence has been submitted sufficient to reopen the 
previously denied claim.  Accordingly, the purpose of the 
notice requirement for this claim has been fulfilled.  There 
can be no prejudice to the Veteran in not having received 
proper notice on this aspect of his claim given the favorable 
nature of the Board's decision.  Accordingly, the Board may 
proceed to decide the reopening aspect of the claim for 
service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).  As to the duty 
to assist, further development is required before this claim 
may be decided on the merits, as is further discussed in the 
remand portion of the decision below.  

Regarding the Veteran's claim for an earlier effective date 
for the grant of service connection for tinnitus, the record 
reveals that the agency of original jurisdiction granted 
service connection for the disorder on its own accord, as 
opposed to on application of the Veteran, based on a VA 
examination showing that the disability was present and 
related to a service-connected disability.  Upon notice of 
the grant of service connection, the Veteran filed a notice 
of disagreement with the effective date.  In response to the 
Veteran's notice of disagreement, the AOJ sent a letter to 
the Veteran, dated on March 29, 2006, providing the notice 
required for establishing an effective date.  Specifically, 
the notice informed the Veteran of information and evidence 
necessary to substantiate the claim.  It further explained 
the relative burdens of VA and the Veteran, relating the 
information and evidence that VA would seek to provide and 
that which he was expected to provide.   

The timing of this notice necessarily post-dates the initial 
decision on the effective date of the award of service 
connection.  The Veteran bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements such as the effective date.  See Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not 
been met, as neither the Veteran nor his representative 
alleges such prejudice in this case.  Regardless, the Veteran 
was given the opportunity to submit additional information 
and evidence after the March 2006 notice.  The claim was 
subsequently readjudicated in the May 2007 supplemental 
statement of the case, thus eliminating any issue with the 
timing of the notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  The Veteran has been adequately notified of the 
information and evidence necessary to substantiate his claim 
for an earlier effective date, and therefore there is no 
prejudice in the Board proceeding to decide this claim.

As to the duty to assist, VA has done everything reasonably 
possible to assist the Veteran with respect to his earlier 
effective date claim in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c).  All identified and available 
treatment records have been secured.  New medical exams and 
opinions are inappropriate in a claim for an earlier 
effective date, as the matter hinges on evidence already of 
record.  Therefore, the duty to assist has been fulfilled.


New and Material Evidence

The Veteran seeks service connection for an acquired 
psychiatric disability, which has been variously diagnosed as 
PTSD, schizophrenia, bipolar disorder, anxiety, and 
depression.  As an initial matter, the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Although the appeal perfected was specifically for PTSD, the 
evidence which has been submitted, including numerous VA 
outpatient clinical records and lay statements, reference all 
manner of psychiatric symptoms and disabilities.  Therefore, 
the issue on appeal has been recharacterized to reflect a 
broad interpretation of the Veteran's claim for service 
connection.

A review of the record reveals that by rating decision dated 
in May 1998, the RO denied service connection for major 
depression, schizophrenia, and PTSD.  The evidence of record 
at the time consisted of the Veteran's service treatment 
records, partial service personnel records, and VA inpatient 
and outpatient records.  Major depression and schizophrenia 
were denied because there was no evidence of treatment for a 
psychiatric disorder in service or within one year.  PTSD was 
denied because there was no current diagnosis, nor evidence 
of an in-service stressor.  The Veteran did not appeal this 
decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Veteran filed an application to reopen his claim for 
service connection for PTSD, which was received in January 
2003.  The RO reopened the claim in the August 2003 rating 
decision on appeal; however, the claim was denied on the 
merits, as the stressor could not be confirmed.  The Veteran 
filed a timely appeal.

Regardless of the RO's decision to reopen the claim, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  
A review of the evidence submitted since the May 1998 denial 
is therefore in order.

In conjunction with his January 2003 application to reopen, 
the Veteran's VA outpatient clinical records were obtained.  
These records confirm treatment for psychiatric disorders 
including depression (September 1997), schizophrenia 
(November 1997), schizoaffective disorder (May 1998 and 
August 1999), and PTSD (March 2002).  The March 2002 
treatment record also indicated new information regarding an 
in-service stressor.  The diagnosis was specifically rendered 
on the basis of military sexual trauma.  The law provides 
that evidence proffered by the Veteran to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992).  The March 2002 psychiatric evaluation in particular 
is new, in that it did not exist at the time of the prior 
denial.  Furthermore, it is material, as it relates directly 
to the reason for the prior denial, that is, a current 
diagnosis of PTSD.  It also references a relationship to the 
Veteran's military service.  Presuming its credibility, it 
raises a reasonable possibility of substantiating the claim 
for service connection.  Therefore, new and material evidence 
having been submitted, the previously denied claim is 
reopened.  

Although the claim is reopened, it is not ripe for appellate 
adjudication of the merits at this time.  Further development 
must be conducted in accordance with the terms of the Remand 
as outlined below.

Earlier Effective Date

The Veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
tinnitus.  In a November 2005 rating decision, the AOJ 
established service connection with an effective date of 
September 22, 2005, based on the date of the VA examination 
that diagnosed the disability and related it to his service-
connected hearing loss.  

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  A "claim" is defined in VA 
regulations as being "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p).  An informal claim is "[a]ny communication 
or action indicating an intent to apply for one or more 
benefits."  It must "identify the benefit sought."  38 
C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims, 
formal and informal, for benefits and is required to identify 
and act on informal claims for benefits.  Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  

The United States Court of Appeals for the Federal Circuit 
has emphasized that VA has a duty to fully and 
sympathetically develop a Veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.  

The grant of service connection in this case arose from a 
unique set of circumstances which bear directly on the 
outcome of the appeal.  By way of history, service connection 
is in effect for bilateral hearing loss.  In January 2003, 
the Veteran submitted an informal claim for an increased 
rating for this disability.  In August 2003, that claim was 
denied.  The Veteran filed a timely appeal of that decision.  
In conjunction with that appeal, the Veteran testified before 
a Decision Review Officer at the AOJ on March 26, 2004.  
During the course of his testimony, he reported not only that 
his hearing loss had increased in severity, but also that he 
was experiencing occasional tinnitus.  Subsequently, in May 
2004, the Veteran was afforded a VA examination for his 
service-connected hearing loss.  He reported his tinnitus at 
this exam; however, the examiner opined that the tinnitus was 
not related to the Veteran's service or his history of noise 
exposure.  The June 2004 supplemental statement of the case 
on the increased rating claim did not mention tinnitus, nor 
was any rating action taken by the RO with respect to this 
claim at that time. 

The appeal of the increased rating claim continued, and the 
Veteran brought other claims, which delayed the certification 
of the appeal to the Board.  Given the length of time that 
lapsed, the Veteran was afforded another VA examination for 
his service-connected hearing loss on September 22, 2005.  
During the course of that examination, he again reported 
tinnitus.  This time, the examiner opined that it was at 
least as likely as not that the tinnitus was related to the 
Veteran's service-connected hearing loss.  On this basis, the 
AOJ granted service connection by way of the November 2005 
rating decision, effective from the date of the examination 
in September 2005.  

The circumstances of the Veteran's earlier effective date 
claim on appeal are unique, in that he did not submit a 
formal claim for service connection for tinnitus.  Nor is 
there evidence of an informal claim evidencing a belief in 
entitlement to the benefit.  It appears that based on his 
March 2004 testimony on a different claim (i.e., increased 
rating for hearing loss), the AOJ undertook development of 
the tinnitus disability as if there was a pending claim.  
When that initial development did not support a grant, no 
further action was taken.  It is unclear from the record why 
the second VA examination (in September 2005) again developed 
the issue of service connection for tinnitus.  Regardless, 
given the positive nexus opinion offered, a grant of service 
connection was supported.  It therefore falls to the Board to 
extend a sympathetic reading of all the evidence to determine 
when the "claim" for tinnitus began.  

A review of the evidence prior to the March 2004 testimony 
reveals no complaints, treatment, or diagnosis of tinnitus.  
This includes a July 1998 report of history taken in 
conjunction with a VA audio examination on which the Veteran 
specifically denied experiencing tinnitus.  An April 2003 
audio examination is also of record, and is devoid of any 
reference to tinnitus.  The Veteran's testimony on March 26, 
2004, is the first mention from the Veteran that he is 
experiencing this condition.  While he did not specifically 
request service connection for tinnitus at that time, the AOJ 
nevertheless proceeded with developing whether the disability 
was related to service.  On this basis, the Board finds that 
the RO treated the testimony as an informal claim for service 
connection, which was not adjudicated until its November 2005 
rating decision.  The Board further finds that the 
establishment of the September 2005 effective date was 
arbitrary, given that development of the claim began before 
that time.  Therefore, the date of the Veteran's hearing 
testimony before the Decision Review Officer in March 2004 is 
the only tenable effective date for the grant of service 
connection for tinnitus.  See Servello, 3 Vet. App. at 200 
(If VA fails to forward an application form to the claimant 
after receipt of an informal claim, then the date of the 
informal claim must be accepted as the date of claim for 
purposes of determining an effective date.)  The appeal is 
therefore granted to this extent.  


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is granted.  

Entitlement to an effective date of March 26, 2004, but no 
earlier, for the grant of service connection for tinnitus is 
granted.  


REMAND

While the Board regrets the further delay that remand of this 
case will cause, the record is not ready for appellate review 
of the remaining issues.  The following further development 
is required.

As an initial matter, the AOJ has not satisfied the duties to 
notify and assist the Veteran.  In particular, he has not 
received adequate notice regarding how to substantiate his 
claims for an increased rating for hearing loss and for 
service connection for PTSD based on personal assault.  Such 
notice must inform the Veteran that to substantiate his claim 
for an increased rating, the evidence must show that his 
service-connected hearing loss has increased in severity.  
Furthermore, VA regulations provide that if PTSD is based on 
an in-service personal assault, the Veteran must be informed 
that evidence from sources other than his service records may 
corroborate his account of the stressor incident.  See 
38 C.F.R. § 3.304(f)(4).  Evidence of behavioral changes 
following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  The Veteran has not been informed of these 
other avenues of corroboration.  Corrective notice must be 
issued so that the Veteran may understand what is required to 
substantiate his claims. 

With respect to the merits of the Veteran's claim for service 
connection for PTSD, the record on appeal is not complete.  
Although portions of the Veteran's service personnel record 
are of record, it does not appear that the complete file has 
been requested and obtained.  As noted above, the Veteran 
alleges that he has PTSD stemming from personal assault.  The 
full personnel record may show evidence of behavioral changes 
that will support his claim.  The Veteran also has alleged 
outpatient psychiatric treatment while in service.  Service 
treatment records contain a one-page Report of Medical 
Examination form that documents a psychiatric evaluation at 
the army hospital in Landstuhl, Germany, in which a diagnosis 
of personality disorder is noted.  Records of actual 
treatment, however, would be held outside of the service 
treatment records.  An effort must be made to obtain any 
outstanding service treatment records.  

Referable to the other claimed acquired psychiatric disorders 
that are also being considered for service connection, there 
is some evidence that the Veteran sought treatment in service 
prior to the psychiatric evaluation above for nervous 
problems.  See service treatment records, January 1969.  
Additionally, in September 1997, the Veteran was admitted to 
a VA psychiatric facility after having suicidal thoughts, and 
reported first having symptoms of paranoia in service in 
Germany, manifested by hiding under his bed.  During that 
admission, he reported resorting to abusing alcohol and drugs 
to cope after his separation from the military.  Subsequent 
treatment records show continued treatment for various 
psychiatric diagnoses, and allude to being secondary to 
service, or existing continuously since service.  Of note, a 
November 2006 VA general medical examination recounts that 
the Veteran was "discharged from service for reasons of 
unsuitable personality as [a] reflection of his schizophrenia 
which he has had since that time."  On this evidence, it is 
appropriate to afford the Veteran a thorough VA examination 
to determine the nature and etiology of any diagnosed 
psychiatric disabilities, and specifically whether any such 
diagnosis is as likely as not related to his service.  See 
38 C.F.R. § 3.159(c)(4).

The Veteran also seeks service connection for other 
disabilities, including hypertension, a bilateral foot 
disability, and hepatitis C.  He has specifically claimed 
that he was treated for hypertension and a foot disability in 
service.  Service treatment records document the Veteran's 
period of active duty from December 1967 to March 1970.  It 
does not appear, however, that the AOJ attempted to verify 
the Veteran's subsequent National Guard service, or to obtain 
service treatment records associated with this period.  This 
period of service is described in the record as occurring in 
Texas from 1984 or 1985 to 1988 or 1989.  This period of 
service must be verified, to include any periods of active 
duty for training, and any outstanding service treatment 
records must be obtained.

Regarding the Veteran's claim pursuant to 38 U.S.C.A. § 1151, 
he contends that he has sustained (among other disorders) a 
loss of feeling in the right side of his face as a result of 
oral surgery in June 1980.  The records do confirm that he 
underwent two hospitalizations during this time period, due 
to abscessed teeth and a subsequent bone infection, requiring 
substantial tooth removal and a three month recovery period.  
The Veteran has not been afforded a VA examination to 
determine whether he has sustained a current additional 
disability as a result of his June 1980 oral surgery.  VA has 
a duty to assist the Veteran in the form of providing an 
examination in the context of this claim.

During the course of his hearing before the undersigned, the 
Veteran confirmed that he was in receipt of Social Security 
Administration (SSA) disability compensation.  The records 
associated with that grant of benefits are directly related 
to his pending claim for a TDIU.  Therefore, this claim must 
be remanded, in order to obtain those records.  Also, as it 
appears that the Veteran is receiving on-going outpatient 
care through VA, all outstanding VA records must be 
associated with the claims file prior to further appellate 
review. 

Accordingly, this case is REMANDED for the following actions:

1.  Notify the Veteran of the information 
and evidence that is necessary to 
substantiate his claims for an increased 
rating for hearing loss, and for service 
connection for PTSD based on personal 
assault.  In particular, this notice 
should notify the Veteran that to 
substantiate his claim for a higher 
rating, he must show that his disability 
had increased in severity.  Regarding the 
claim based on personal assault, the 
Veteran should also be provided notice in 
accordance with the requirements of 
38 C.F.R. § 3.304(f)(4).  

2.  Obtain the Veteran's complete service 
personnel file for his period of active 
duty from December 1967 to March 1970.

3.  Obtain any outpatient mental health 
clinical records from Landstuhl Army 
Hospital in Germany for this Veteran for 
the period from December 1967 to March 
1970.  All efforts to obtain these records 
must be documented in the claims file.  If 
a negative reply is received, that must be 
noted.

4.  Contact the Texas Adjutant General to 
verify the Veteran's National Guard 
service, encompassing the period from 
approximately 1984 or 1985 to 1988 or 
1999.  All known periods of active duty 
for training should be listed. Obtain any 
outstanding service treatment records 
associated with this period of National 
Guard service.  All efforts to obtain 
these records must be documented in the 
claims file.  If a negative reply is 
received, that must be noted.

5.  Obtain the Veteran's VA outpatient 
clinical records from June 2007 forward 
from the VA North Texas Health Care 
System.  

6.  Obtain any Social Security 
Administration records in existence for 
this Veteran in conjunction with his 
successful claim for SSA disability 
benefits.  If records are unavailable, 
this must be noted in the record.

7.  Following the completion of the above 
development, schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability diagnosed, to include both PTSD 
and non-PTSD psychiatric disabilities.  
The claims file must be reviewed in 
conjunction with the examination.  All 
testing deemed necessary, if any, must be 
conducted and results reported in detail.  

Based on the review of the claims file and 
the results of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of at 
least 50 percent or more) that the Veteran 
exhibited symptoms and behaviors in 
service consistent with behavioral changes 
expected to follow from the claimed 
personal assault, and if so, whether his 
current psychiatric diagnosis is related 
to that incident.  The examiner is also 
requested to address generally whether 
PTSD or any other diagnosed psychiatric 
condition is etiologically related to an 
event, injury or disease in service.  
Finally, the examiner is asked to address 
whether any diagnosed psychiatric disorder 
is medically related to the Veteran's 
treatment in service for nervousness, and 
the documented behaviors leading to his 
discharge.  

A fully supported rationale must be 
provided for all opinions.  In preparing 
the requested opinions, all pertinent 
evidence of record should be considered.  
Given the very large size of the record, 
the examiner's attention is specifically 
invited to the Veteran's tabbed service 
treatment records, his personnel records 
showing multiple AWOL periods, the post-
service evidence of psychiatric 
hospitalizations dating from September 
1997 forward, and the November 2006 
general medical examination indicating 
that the Veteran was "discharged from 
service for reasons of unsuitable 
personality as reflection of his 
schizophrenia which he has had since that 
time."  

8.  Schedule the Veteran for a VA 
examination to determine whether 
additional disability currently exists 
that was caused by his June 1980 oral 
surgery.  An examination that considers 
the entire list of the Veteran's claimed 
disorders is necessary:  nerve damage to 
the right side of the jaw, loss of feeling 
and numbness of the right side of the 
face, scarring of the lower right face and 
neck, aggravation of poor eyesight and 
hearing, removal of nerve in the right 
lower extremity, scarring of the right 
calf and back, loss of feeling in the 
right foot and heel, infection, 
mistreatment, loss of weight, partial loss 
of taste and smell.  

If additional disability is found, the 
examiner is asked to render an opinion as 
to whether it is at least as likely as not 
(i.e., a probability of at least 50 
percent or more) that the proximate cause 
of the additional disability was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the surgical 
treatment.  Alternatively, if the 
additional disability was not due to the 
above, please opine as to whether it was 
an event not reasonably foreseeable.  

The claims file must be reviewed in 
conjunction with the examination.  
Specific attention is directed to the 
tabbed VA records in Volume I of the 
claims file, which document the initial 
surgical hospitalization from June 25, 
1980, to July 8, 1980, the readmission due 
to infection from July 22, 1980, to August 
14, 1980, and the follow-up appointment on 
August 25, 1980.  A supporting rationale 
must be provided for any opinion offered.  

9.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

A Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Richard C. Thrasher 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


